                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
                                                   )
        v.                                         )           No. 3:20-mj-04071
                                                   )
                                                   )
WESLEY SOMERS                                      )

                                              ORDER

        On June 10, 2020, Defendant Wesley Somers appeared with counsel for a preliminary

hearing and a hearing on the United States’ motion for pretrial detention. Somers waived his

right to a detention hearing at this time, reserving the right to seek release at a future date upon his

own motion.

        The Court proceeded with the preliminary hearing. For the reasons stated on the record,

the Court found probable cause to support the violations alleged in the Complaint. (Doc. No. 1.)

        It is therefore ORDERED that Somers be detained until trial or further order of the Court.

Somers is committed to the custody of the Attorney General or his designated representative for

confinement in a corrections facility pending disposition of the charges filed against him. He shall

be held separate, to the extent practicable, from persons awaiting or serving sentences or being

held in custody pending appeal. Somers shall allowed private consultation with defense counsel as

needed. On order of a court of the United States or on request of an attorney for the Government,

the corrections facility shall deliver Somers to the United States Marshal for the purpose of an

appearance in connection with a court proceeding.

        It is so ORDERED.


                                                       ALISTAIR E. NEWBERN
                                                       United States Magistrate Judge



     Case 3:20-mj-04071 Document 13 Filed 06/11/20 Page 1 of 1 PageID #: 36
